Defendant invited or at least permitted plaintiff to go upon its premises to pick cherries. The cherries picked became his property at a lesser price than defendant otherwise would have charged him. Defendant furnished plaintiff with an eight-foot three-legged stepladder for his use while picking the cherries. After plaintiff had been picking for an hour or an hour and a half and when he was standing on the platform on top of the ladder, it tipped over. Plaintiff fell and was seriously injured. He brought this suit against defendant to recover for the damage sustained. On trial before a jury he had verdict for a substantial amount; but on defendant's motion non obstanteveredicto judgment was entered in its favor. Plaintiff has appealed.
If the record before us justifies the trial court's ruling it should be affirmed; but, otherwise, reversed. The negligence which plaintiff charges against defendant is that defendant provided plaintiff with a "ladder of an unsafe, unstable and dangerous character and of faulty and defective design and construction." This record does not present a controverted issue for a jury's determination as to the ladder not being in a reasonable and a suitable state of repair. In its motions for a directed verdict, and later in its motion for judgmentnon obstante veredicto defendant urged that there was no competent testimony tending to establish the alleged negligence on the part of the defendant; and it also urged that plaintiff as a matter of law was guilty of contributory negligence.
The record in this case is such that disposition of this appeal necessitates only consideration of the issue of contributory negligence. If, as we shall point out, the record discloses plaintiff was guilty of contributory negligence as a matter of law, the *Page 600 
judgment entered in the circuit court should be affirmed. Plaintiff, a farmer and manager of a farm, was 48 years of age at the time the accident happened. During his life he had been engaged more or less in constructing buildings. He was chargeable with exercising that degree of care in the use of this stepladder which an ordinary normal person of his years, experience and knowledge of the use of simple tools would be charged. As noted above, he had been using this ladder prior to his accident and obviously under like conditions for an hour or an hour and a half and during that time he had picked approximately 25 pounds of cherries. He knew that the ground upon which he was using this ladder was light sandy loam and that the legs of the ladder when in use would sink from one to three inches into the ground; that in the place where the accident happened the ground was not level, but instead sloped away from the tree. He testified:
"It necessitated setting the ladder up kind of sloping and it sunk into the ground, * * * and the condition we judged would be safe to go up and pick. * * *
"Q. And as set up there by you, how far would you say that back leg where it met the ground was away from the crosspiece between the two front legs, how much spread, in other words, was there?
"A. Close to four feet, I would think. * * *
"Q. Had you had any warning not to use these ladders with such a spread?
"A. I was not warned in any way."
He climbed to the top of the ladder and reached out to his right in the act of picking. He testified:
"Well, naturally, as you reach with the right hand the weight of the body would go on the right foot.
"Q. And that is what happened?
"A. Yes. *Page 601 
"Q. And that is the last you knew when you shoved your weight, your right foot, the ladder went over to the right?
"A. Yes, sir."
The ladder fell away from the tree, which would be down the incline. It quite conclusively appears from photographic exhibits of the type of ladder which defendant furnished to plaintiff that when in normal position for use the spread between the line of the front legs and the bearing of the back leg is six feet or more. If, as plaintiff testified, the spread of the legs of his ladder at the time of the accident was only four feet and if further he saw fit to stand on top of the ladder when it was so set up, and in the act of picking shifted his weight so far to his right that it caused the ladder to tip over, he was guilty of contributory negligence. There is much force to the contention in appellee's brief that plaintiff's act in standing on top of this ladder under the conditions noted, and without having another steady it while so doing, was negligence which in itself was a proximate cause of the accident.
Notwithstanding plaintiff's claim that the ladder was of defective design, we think that since it was a tool or instrumentality of such a simple type, and the care or caution essential to its safe use was so obvious, plaintiff's manner of using it conclusively appears to have been a proximate cause of the accident, and that he was guilty of contributory negligence as a matter of law. For that reason the ruling of the trial court in granting defendant's motion for judgment non obstanteveredicto should be affirmed. Costs to appellee.
SHARPE and WIEST, JJ., concurred with NORTH, J. The late Justice POTTER took no part in this decision. *Page 602